Exhibit 10.5

EXECUTION VERSION

TRADEMARK LICENSE AGREEMENT

among

XEROX CORPORATION

and

XEROX OVERSEAS, INC.

and

CONDUENT INCORPORATED

Dated as of December 30, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I  

Definitions

     1    ARTICLE II  

Term

     2    ARTICLE III  

Grant

     2    ARTICLE IV  

Restrictions

     3    ARTICLE V  

Ownership

     3    ARTICLE VI  

Quality Control

     3    ARTICLE VII  

Representations and Warranties

     5    ARTICLE VIII  

Indemnification

     5    ARTICLE IX  

Termination

     6    ARTICLE X  

Miscellaneous

     7   

 

i



--------------------------------------------------------------------------------

THIS TRADEMARK LICENSE AGREEMENT is dated as of December 30, 2016 (this
“Agreement”), among XEROX CORPORATION, a New York corporation (“Xerox”), XEROX
OVERSEAS, INC., a Delaware corporation (together with Xerox, “Licensor”), and
CONDUENT INCORPORATED, a New York corporation (“Licensee”).

RECITALS

WHEREAS in connection with the contemplated Spin-Off of Conduent and
concurrently with the execution of this Agreement, Xerox and Conduent are
entering into a Separation and Distribution Agreement (the “Separation
Agreement”);

WHEREAS Licensor is the owner of the Licensed Trademarks; and

WHEREAS Licensee desires to acquire a license to use the Licensed Trademarks
with respect to the Licensed Services and Licensor has the right to grant such a
license and is willing to do so pursuant to the terms and conditions set forth
in this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. As used in this Agreement, the following terms have
the following meanings:

“Customer List Uses” shall mean use of the Licensed Trademarks on customer
lists.

“Designated Territory” shall mean the territory set forth in Schedule C.

“General Use Term” shall mean (a) 12 months after the Distribution Date, or
(b) 18 months after the Distribution Date if the Licensee requests in writing
such longer period and Licensor consents (in its sole discretion) to such longer
period.

“Identified Group Members” means only the members of the Conduent Group
immediately following the Distribution.

“Licensed Trademarks” shall mean the trademarks set forth in Schedule A.

“Licensed Services” shall mean the products, services and offerings actually
sold or offered by the BPO Business for commercial sale as of immediately prior
to the Distribution and substantially related extensions of such products,
services and offerings.



--------------------------------------------------------------------------------

“Party” means a party hereto, and “Parties” means all of the parties hereto.

“Territory” shall mean the entire world wherever Licensor has rights to the
Licensed Trademarks; provided that the Territory shall exclude all embargoed and
sanctioned countries under US export control laws and regulations, including as
of the date of this Agreement: Syria, Sudan, Iran, North Korea, Cuba and Crimea.
Licensor shall have the right to add or remove countries from the Territory
should the US government impose or remove sanctions upon such country.

SECTION 1.02. Any capitalized term used in this Agreement but not otherwise
defined herein shall have the meaning ascribed thereto in the Separation
Agreement.

ARTICLE II

TERM

The term of this Agreement shall begin as of the Distribution Date and shall
expire on the expiration of the General Use Term unless earlier terminated in
accordance with this Agreement (the “Term”).

ARTICLE III

GRANT

SECTION 3.01. Subject to the terms and conditions of this Agreement, Licensor
hereby grants, and agrees to cause the members of the Xerox Group to hereby
grant, to Licensee and the Identified Group Members a fully paid-up, royalty
free, non-sublicensable, non-exclusive license to use the Licensed Trademarks
(i) solely in connection with the sale, provision, marketing, performance and
promotion of the Licensed Services, excluding Customer List Uses and excluding
any use of the Licensed Trademarks as a trade name including use on business
cards, invoices, contracts or on letterhead except where and for so long as
Identified Group Members currently use “XEROX” in their trade name, and
(ii) with the prior written approval of Licensor, which approval shall not be
unreasonably withheld, conditioned or delayed, solely in connection with the
Customer List Uses that are associated with the sale, provision, marketing,
performance and promotion of the Licensed Services within the Territory.

SECTION 3.02. Licensee and the Identified Group Members shall not use the
Licensed Trademarks in connection with any business other than the Licensed
Services and Customer List Uses.

SECTION 3.03. Except as provided in this Article III, all licenses granted
herein shall be nontransferable and non-assignable without the prior written
consent of Licensor.

 

2



--------------------------------------------------------------------------------

SECTION 3.04. No Sublicensing. Licensee and the Identified Group Members have no
right to grant sublicenses of the Licensed Trademarks to any other Person
without the express written approval of Licensor.

ARTICLE IV

RESTRICTIONS

Licensee will not, and will cause the Identified Group Members not to, adopt,
use or register in any jurisdiction any trademark, trade name or domain name
that is confusingly similar to the Licensed Trademarks. Licensee shall not, and
shall cause the Identified Group Members not to, make any use of the Licensed
Trademarks in a manner that may tarnish, blur, or dilute the quality associated
with trademarks owned by Licensor or its Subsidiaries or the associated
goodwill.

ARTICLE V

OWNERSHIP

Licensee acknowledges that the Licensed Trademarks are the exclusive and sole
property of Licensor, and Licensee agrees that it will not contest Licensor’s
ownership or validity of the Licensed Trademarks. Nothing in this Agreement
shall confer in Licensee any right of ownership in Xerox trademarks, and
Licensee shall not make any representation to that effect, or use the Licensed
Trademarks in a manner that suggests that such rights are conferred. Licensee
agrees that any and all rights and goodwill that might be acquired by its use of
the Licensed Trademarks shall inure to the sole benefit of Licensor.

ARTICLE VI

QUALITY CONTROL

SECTION 6.01. Licensee agrees, upon Licensor’s reasonable request, to furnish to
Licensor representative samples of marketing materials used, distributed, sold
or otherwise disposed of by Licensee that include or refer to the Licensed
Trademarks. Licensee shall provide and maintain the Licensed Services according
to standards that are, and a level of quality that is either (i) substantially
the same as the standards and quality of the BPO Business as of immediately
prior to the Distribution, or (ii) approved in writing by Licensor prior to the
marketing of the Licensed Services.

SECTION 6.02. Conditions Applicable to the Appearance of the Licensed
Trademarks:

(a) Licensee agrees to comply with the rules set forth on Schedule B (“Trademark
Guidelines”) with respect to the appearance and manner of use of the Licensed
Trademarks, as such rules may be amended by Licensor from time to time in
Licensor’s sole discretion. It being understood and agreed that such rules shall
be consistent with the rules set forth as of immediately prior to the
Distribution. Licensor

 

3



--------------------------------------------------------------------------------

agrees to notify Licensee in writing of any changes to the Trademark Guidelines.
Licensee’s and the Identified Group Members’ obligation to comply with revised
Trademark Guidelines shall be prospective from the date of notification of any
such changes thereto, and Licensee shall not be required to modify any materials
complying with the prior guidelines that were distributed, sold or otherwise
disposed of prior to such notification. Any changes to any form of use of the
Licensed Trademarks not specifically provided for pursuant to the Trademark
Guidelines shall be adopted by Licensee only upon prior approval in writing by
Licensor.

(b) Licensee agrees to submit any uses of the Licensed Trademarks within the
Designated Territory to North America Brand Support (via the brand review tool
http://xeroxbrandcentral.external.xerox.com/brandreview/Account/LoginRegister?ReturnUrl=%2fbrandreview
or by email to NABrandSupport@xerox.com) prior to use for the approval of North
America Brand Support. Such approval shall not be unreasonably withheld,
conditioned or delayed.

SECTION 6.03. Protection of Licensed Trademarks

(a) Licensee shall take reasonable steps to avoid endangering the validity of
the Licensed Trademarks, including compliance with the applicable laws and
regulations in all countries where Licensed Services are marketed. Licensee
shall execute registered user agreements and similar documents required by
Licensor to protect or enhance Licensor’s title and rights in the Licensed
Trademarks. Except as otherwise provided in this Agreement, Licensee shall be
responsible for all out-of-pocket costs and expenses incurred in connection with
obtaining and maintaining trademark registrations where such registrations would
not have been applied for or maintained in the absence of Licensee’s activities
under this Agreement, recording this Agreement and obtaining the entry of
Licensee as a registered or authorized user of the Licensed Trademarks.

(b) In relation to the Licensed Services, in the event that Licensee learns of
any infringement or threatened infringement of the Licensed Trademarks in the
Territory or any passing-off in the Territory or that any third party alleges or
claims to Licensee that the Licensed Trademarks are liable to cause deception or
confusion to the public in the Territory, or are liable to dilute or infringe
any right in the territory, Licensee shall as promptly as reasonably practicable
notify Licensor or its authorized representative giving particulars thereof.
Licensor may elect to pursue such claims and any such proceedings shall be at
the sole expense of Licensor and any recoveries shall be solely for the benefit
of Licensor. Nothing herein, however, shall be deemed to require Licensor to
enforce the Licensed Trademarks against others.

(c) In the performance of this Agreement, each Party shall comply with all
applicable intellectual property and industrial laws and regulations, and those
laws and regulations particularly pertaining to the proper use and designation
of trademarks, in the Territory. Should either Party be or become aware of any
applicable intellectual property or industrial laws or regulations that are
inconsistent with the provisions of this Agreement, it shall as promptly as
reasonably practicable notify the other Party of such inconsistency.

 

4



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

SECTION 7.01. Licensor represents on behalf of itself and each other member of
the Xerox Group, and Licensee represents on behalf of itself and each other
member of the Conduent Group, as follows:

(a) it has the requisite corporate or other power and authority and has taken
all corporate or other action necessary in order to execute, deliver and perform
this Agreement and to consummate the transactions contemplated hereby; and

(b) this Agreement has been duly executed and delivered by it and constitutes,
or will constitute, a valid and binding agreement of it enforceable in
accordance with the terms thereof.

SECTION 7.02. Licensor represents and warrants that it is the exclusive owner of
the Licensed Trademarks and has the right to grant the license and rights set
forth in this Agreement.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01. Licensee shall indemnify, defend and hold harmless Licensor, each
other member of the Xerox Group and each of their respective former and current
directors, officers and employees, and each of the heirs, executors, successors
and assigns of any of the foregoing (the “Licensor Indemnitees”) from and
against any and all Liabilities of the Licensor Indemnitees to the extent that
it is based upon Licensee’s breach of this Agreement or a third-party claim that
Licensor is directly or indirectly responsible for or participates in Licensee’s
or the Identified Group Members’ use or exploitation of the Licensed Trademarks,
except to the extent the claim relates to a matter for which Licensor is
obligated to indemnify any Licensee Indemnitee under Section 8.02 of this
Agreement.

SECTION 8.02. Licensor shall indemnify, defend and hold harmless Licensee, each
of the Identified Group Members and each of their respective former and current
directors, officers and employees, and each of the heirs, executors, successors
and assigns of any of the foregoing (the “Licensee Indemnitees”) from and
against any and all Liabilities of the Licensee Indemnitees to the extent that
it is based upon (i) any third-party claim that Licensee’s or the Identified
Group Members’ use of the Licensed Trademarks in accordance with this Agreement
infringes or dilutes such third party’s trademarks, or (ii) Licensor’s breach of
this Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 8.03. Licensor assumes no responsibilities or obligations to Licensee or
the Identified Group Members, and Licensee shall, and shall cause the Identified
Group Members to, make no claim against Licensor, regarding the safety,
reliability, performance or marketability of any Licensed Services marketed
under the Licensed Trademarks, whether or not such services have been approved
by Licensor pursuant to this Agreement; provided that this Section 8.03 shall in
no way limit the effectiveness or scope of any representations or warranties in
the Separation Agreement.

ARTICLE IX

TERMINATION

SECTION 9.01. Licensee shall have the right to terminate this Agreement at any
time upon written notice to Licensor. Licensor shall have the right to terminate
this Agreement if Licensee, at any time, materially defaults in performing any
of its obligations under this Agreement and fails to remedy such default within
30 days after receiving written notice thereof from Licensor. Licensor may also
terminate this Agreement upon written notice to Licensee in the event that
Licensee:

(a) is adjudged bankrupt;

(b) becomes insolvent;

(c) makes a general assignment for the benefit of creditors;

(d) has a receiver or trustee appointed for the benefit of its creditors;

(e) files a voluntary petition in bankruptcy;

(f) initiates reorganization proceedings or takes any step toward liquidation;
or

(g) loses or has expropriated substantially all of its assets related to
Licensed Services.

SECTION 9.02. Upon the termination of this Agreement, Licensee shall, and shall
cause the Identified Group Members to, discontinue all use as soon as
commercially practical but in no event more than thirty days after such
termination of the Licensed Trademarks, and thereafter Licensee and the
Identified Group Members shall no longer use or have the right to use the
Licensed Trademarks on or in connection with the Licensed Services.

SECTION 9.03. Effect of Termination; Survival. Notwithstanding anything in this
Agreement to the contrary, Article I, Article VIII and Article X shall survive
the expiration or any termination of this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

SECTION 10.01. No Assignment Or Transfer Without Consent. Except as expressly
set forth in this Agreement, neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by either Party without the prior written
consent of the other Party. Any purported assignment without such consent shall
be void. Subject to the preceding sentences, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and assigns.

SECTION 10.02. Counterparts; Entire Agreement. (a) This Agreement may be
executed in one or more counterparts, all of which counterparts shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each Party and delivered to the other
Party. This Agreement may be executed by facsimile or PDF signature and scanned
and exchanged by electronic mail, and such facsimile or PDF signature or scanned
and exchanged copies shall constitute an original for all purposes.

(b) This Agreement and the Schedules hereto contain the entire agreement between
the Parties with respect to the subject matter hereof and supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter, and there are no agreements
or understandings between the Parties with respect to the subject matter hereof
other than those set forth or referred to herein or therein.

SECTION 10.03. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the Laws of the State of New York, regardless
of the Laws that might otherwise govern under applicable principles of conflicts
of Laws thereof. Each Party irrevocably consents to the exclusive jurisdiction,
forum and venue of the Commercial Division of the Supreme Court of the State of
New York, New York County and the United States District Court for the Southern
District of New York over any and all claims, disputes, controversies or
disagreements between the Parties or any of their respective Subsidiaries,
Affiliates, successors and assigns under or related to this Agreement or any
document executed pursuant to this Agreement or any of the transactions
contemplated hereby or thereby.

SECTION 10.04. Third-Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of Licensee, the Identified Group Members, Licensor and
its Affiliates and are not intended to confer upon any other Person any rights
or remedies hereunder, and there are no third-party beneficiaries of this
Agreement other than the Identified Group Members and Licensor’s Affiliates and
this Agreement shall not provide any third person other than the Identified
Group Members and Licensor’s Affiliates with any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement.

 

7



--------------------------------------------------------------------------------

SECTION 10.05. Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when (a) delivered in
person, (b) on the date received, if sent by a nationally recognized delivery or
courier service or (c) upon the earlier of confirmed receipt or the fifth
business day following the date of mailing if sent by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to Xerox, to:

Xerox Corporation

Attn: Director, Global Brand

Xerox Corporate Marketing Operations

800 Phillips Road, MS 0212-06S

Webster, New York 14580

and

Xerox Overseas, Inc.

Attn: Manager

45 Glover Avenue

P.O. Box 4505

Norwalk, Connecticut 06856-4505

with a copy to:

Xerox Corporation

Attn: Trademark Counsel

Office of General Counsel

45 Glover Avenue

P.O. Box 4505

Norwalk, Connecticut 06856-4505

If to Conduent, to:

Conduent Incorporated

233 Mount Airy Road, Suite 100

Basking Ridge, New Jersey

Attn: General Counsel

with a copy to:

Conduent Incorporated

233 Mount Airy Road, Suite 100

Basking Ridge, New Jersey

Attn: Senior Vice President—SEC, Procurement and Real Estate

 

8



--------------------------------------------------------------------------------

Either Party may, by notice to the other Parties, change the address to which
such notices are to be given.

SECTION 10.06. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party. Upon any such determination, any such
provision, to the extent determined to be invalid, void or unenforceable, shall
be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.

SECTION 10.07. Headings. The article, section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

SECTION 10.08. Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants in this Agreement and the Liabilities for the breach of
any obligations in this Agreement shall survive the Spin-Off and shall remain in
full force and effect.

SECTION 10.09. Waivers of Default. No failure or delay of any Party (or the
applicable member of its Group) in exercising any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or
power. Waiver by any Party of any default by the other Party of any provision of
this Agreement shall not be deemed a waiver by the waiving Party of any
subsequent or other default.

SECTION 10.10. Specific Performance. Notwithstanding the procedures set forth in
Article IX, in the event of any actual or threatened default in, or breach of,
any of the terms, conditions and provisions of this Agreement, the affected
Party shall have the right to specific performance and injunctive or other
equitable relief of its rights under this Agreement, in addition to any and all
other rights and remedies at Law or in equity, and all such rights and remedies
shall be cumulative. The other Party shall not oppose the granting of such
relief on the basis that money damages are an adequate remedy. The Parties agree
that the remedies at Law for any breach or threatened breach hereof, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at Law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived.

 

9



--------------------------------------------------------------------------------

SECTION 10.11. Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of each Party.

SECTION 10.12. Interpretation. Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires. The terms “hereof”, “herein”, “herewith”
and words of similar import, unless otherwise stated, shall be construed to
refer to this Agreement as a whole (including all of the schedules hereto) and
not to any particular provision of this Agreement. Article, Section or Schedule
references are to the articles, sections and schedules of or to this Agreement
unless otherwise specified. Any capitalized terms used in any Schedule to this
Agreement but not otherwise defined therein shall have the meaning as defined in
this Agreement. Any definition of or reference to any agreement, instrument or
other document herein (including any reference herein to this Agreement) shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified from time to time
(subject to any restrictions on such amendments, supplements or modifications
set forth herein). The word “including” and words of similar import when used in
this Agreement shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified. The word “or” shall not be
exclusive.

[SIGNATURE PAGES FOLLOW]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date hereof.

 

XEROX CORPORATION, By   /s/  Leslie F. Varon   Name:   Leslie F. Varon   Title:
    Chief Financial Officer XEROX OVERSEAS, INC., By   /s/  Roy C. Harding  
Name:  Roy C. Harding   Title:    President CONDUENT INCORPORATED, By  
/s/  Brian Webb-Walsh   Name:   Brian Webb-Walsh   Title:     Chief Financial
Officer